Title: To George Washington from William Gordon, 25 April 1778
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Apr. 25. 1778

I cannot omit the opportunity, Col. Henley’s return to the camp gives me, of congratulating your Excellency on the late glorious news from France. (I sent you the last thursday sennight the conversation that passed between me & Genl Burgoyne the 1st instant.) Dr Cooper had a letter from Dr Franklin which he shewed me, & from that I gather’d that He & I together had no small hand in forwarding the affair. By the express that carried to France the news of Burgoynes captivation I wrote to Dr Fothergill of London, wherein I urged the plan of parliament’s declaring us independent & entring immediately into a commercial alliance with the United States before we had connected ourselves with France. I shewed the letter to Dr Cooper. The Dr finding how the French Court hung back, played the politician wrote by the same conveyance to Dr Franklin, asked why the French did not come forward & enter into treaty with us, that now was their opportunity & if they missed it they might lose it irrecoverably for that a gentleman of some influence &c. had wrote over to his friends in G.B. advising as above. Dr Franklin sent the letter to the French minister of State, & the Dr writes & repeats it that it was of great service. Britain must thank herself for suffering such blunderers to steer the political vessel—She is now aground—will not get off without lightening—& if great care is not taken will go to pieces. As a Briton I cannot but regret the danger my native country is in of being ruind. There is one way in which she might escape it, by making peace with us & sharing in our commerce with other powers. She would by reason of special advantages retain so great a proportion as to continue her in prosperous circumstances. But her pride, the obstinacy of king & ministry, I do imagine will plunge

them into a war with France & Spain. This appears to me most probable: however we shall doubtlessly be relieved; & it may be best for us, that we should not yet enter into the full enjoyment of peace. I hope the treaties will put the Continent upon exerting themselves in such a manner as to enable you to make the enemy quit the American territory & put again to sea. The news will fix the wavering, convert many secret enemies, damp all the measures of the tories among us—& it is likely cause Howes army to moulder away by desertions, as the soldiers whether British or German may totally despair of being furnished by the ministry with lands, & may not like to continue fighting here only for blows, or to re-cross the Atlantic to fight new enemies in Europe. The news has already occasioned a great fall in foreign articles. The sellers are numerous under an apprehension that the French will convoy their ships into our ports & that the market will be well stockt after a while. This will be the case more to the southward than here. The southern colonies (I have wrote in a hurry, should have said States) have rice & tobacco to pay for purchases. We in this quarter have at present scarce any staple. Ma⟨mutilated⟩ lumber will go but a little way. However goods will be cheaper & the value of money rise. Upon the arriva⟨l of the⟩ news I mentioned to Genl Ward that methods should be taken to forward the news into Canada. He accordingly sent to Col. Allen to the eastward a copy of Dr Franklins letter to the Honle Thos Cushing Esqr., & mentioned his sending off a runner with the like to Canada immediately. I am sorry that the articles sent from this State for the soldiers under your Excellency’s command can get no further than Fish kill for want of teams. I hope the Connecticut and Massachusetts States will not let that post be so unguarded as to admit of the enemy’s forming & executing a scheme for the destruction of the stores there. I am an entire stranger to the ground & am not likely to see it this summer. Should the success of the campaign be such, together with the diversions the enemy may meet with as to admit of your Excellency’s visiting your own dwelling & your papers be lodged there, I may attempt if spared paying you a visit in Virginia. I am more & more sensible that to make my proposed history as complete as possible I must travel thro’ most of the Continent. Your Excellency has my warmest wishes & daily prayers. Mrs Gordon joins in sincere respects to Self & Lady. I remain with great esteem, my Dear Sir, your affectionate friend & humble servant

William Gordon

